DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The descriptions of Figs. 4 and 5 in par. 0008-0009 appear to be switched.  
Appropriate correction is required.
Claim Objections
Claims 3, 11, 19 objected to because of the following informalities: “wherein the data structures define one of a cylinder and a rectangle sized to cover an associated obstruction and with associated location coordinates”. Examiner would like to note that a rectangle is a 2D boundary that would not have any altitude limits. Based on the specification, it appears the rectangle is intended to mean a rectangular prism, and the limitation will be interpreted this way.  Appropriate correction is required.
Claims 8 and 16 objected to because of the following informalities:  1000’ should be amended to write out 1000 feet.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10089888. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are only different in that they are more broadly directed to flying vehicles, which include passenger drones or UAVs. The claims of 10089888 fall within the scope of the instant application. Because the claims are so similar, mapping is omitted and a summarization table can be found below. For all claims, UAV data is interpreted as monitored data, and a UAV is interpreted as a flying vehicle. 
16/545051 Claim Number:
US Patent 10089888 Claim Number:
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10

11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, 15-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and specifically a mental process without significantly more. 
	Regarding Claim 1, under step 1, the claim is a method or process. 
	Under step 2A prong 1, the claim recites steps of receiving and analyzing data that, under their broadest reasonable interpretation, can be performed via a mental process. 
transmitting obstruction instructions, but nothing is claimed to be done with these instructions, so they are interpreted as insignificant extra-solution activity. The claim also recites that the method is performed in an Air Traffic Control (ATC) system, but this is interpreted as mere instructions to implement the mental process on a computer. These do not integrate the claim into a practical application.
Under step 2B, the claim recites an additional step for transmitting obstruction instructions, but nothing is claimed to be done with these instructions, so they are interpreted as insignificant extra-solution activity. The claim also recites that the method is performed in an Air Traffic Control (ATC) system, but this is interpreted as mere instructions to implement the mental process on a computer. These do not amount to significantly more than a mental process.
It is recommended to either add a step for controlling the flying vehicles based on the obstruction instructions or to amend the transmitting step to make clear that the obstruction instructions are used to control the flying vehicles.
	Regarding Claim 9, under step 1, the claim is a system or machine. 
	Under step 2A prong 1, the claim recites instructions that cause a processor to perform steps of receiving and analyzing data that, under their broadest reasonable interpretation, can be performed via a mental process. 
Under step 2A prong 2, the claim recites an additional function to transmit obstruction instructions, but nothing is claimed to be done with these instructions, so they are interpreted as insignificant extra-solution activity. The claim also recites an ATC and monitoring system with a network interface and processors, 
Under step 2B, the claim recites an additional function to transmit obstruction instructions, but nothing is claimed to be done with these instructions, so they are interpreted as insignificant extra-solution activity. The claim also recites an ATC and monitoring system with a network interface and processors, but this is interpreted as mere instructions to implement the mental process on a computer. These do not integrate the claim into a practical application.
It is recommended to either add a step for controlling the flying vehicles based on the obstruction instructions or to amend the transmit step to make clear that the obstruction instructions are used to control the flying vehicles.
Regarding Claim 17, under step 1, the claim is a machine. 
	Under step 2A prong 1, the claim recites steps of receiving and analyzing data that, under their broadest reasonable interpretation, can be performed via a mental process. 
Under step 2A prong 2, the claim recites an additional step for transmitting obstruction instructions, but nothing is claimed to be done with these instructions, so they are interpreted as insignificant extra-solution activity. The claim is also directed to a NTCRM storing instructions that cause processors to perform the steps, but this is interpreted as mere instructions to implement the mental process on a computer. These do not integrate the claim into a practical application.
transmitting obstruction instructions, but nothing is claimed to be done with these instructions, so they are interpreted as insignificant extra-solution activity. The claim is also directed to a NTCRM storing instructions that cause processors to perform the steps, but this is interpreted as mere instructions to implement the mental process on a computer. These do not integrate the claim into a practical application.
It is recommended to either add a step for controlling the flying vehicles based on the obstruction instructions or to amend the transmitting step to make clear that the obstruction instructions are used to control the flying vehicles.

Regarding Claims 2, 10, and 18, under step 1, claim 2 is a process, claims 10 and 18 are machines.
Under step 2A prong 1, the claims do not recite any additional steps that can be performed in the mind. The claims recite limitations to the obstruction database, but data structures defining no fly zones can still be analyzed in the mind. 
Under step 2A prong 2, the claims recite no additional elements that integrate the claims into a practical application. 
Under step 2B, the claims recite no additional elements that amount to significantly more than a mental process.

Regarding Claims 3, 11, 19, under step 1, claim 3 is a process, claims 11 and 19 are machines.
Under step 2A prong 1, the claims do not recite any additional steps that can be performed in the mind. The claims recite limitations to the data structures in the obstruction database, but data structures defining cylinders and rectangles that represent obstacles can still be analyzed in the mind. 
Under step 2A prong 2, the claims recite no additional elements that integrate the claims into a practical application. 
Under step 2B, the claims recite no additional elements that amount to significantly more than a mental process.
Regarding Claims 4, 12, 20, under step 1, claim 4 is a process, claims 12 and 20 are machines. 
Under step 2A prong 1, the claims do not recite any additional steps that can be performed in the mind. The claims recite limitations to the data structures in the obstruction database, but data structures with a time to remove parameter can still be analyzed in the mind. 
Under step 2A prong 2, the claims recite no additional elements that integrate the claims into a practical application. 
Under step 2B, the claims recite no additional elements that amount to significantly more than a mental process.
Regarding Claims 5 and 13, under step 1, claim 5 is a process, claim 13 is a machine. 

Under step 2A prong 2, the claims recite no additional elements that integrate the claims into a practical application. 
Under step 2B, the claims recite no additional elements that amount to significantly more than a mental process.
Regarding Claims 7 and 15, under step 1, claim 7 is a process, claim 15 is a machine. 
Under step 2A prong 1, the claims recite the additional step of managing different types of landing locations based on obstructions, but this can also be performed in the mind.
Under step 2A prong 2, the claims recite no additional elements that integrate the claims into a practical application. 
Under step 2B, the claims recite no additional elements that amount to significantly more than a mental process.
Regarding Claims 8 and 16, under step 1, claim 8 is a process, claim 16 is a machine. 
Under step 2A prong 1, the claims recite no additional steps that can be performed in the mind.
Under step 2A prong 2, the claims recite limitations to the flying vehicles the invention communicates with, and not the invention itself. These limitations 
Under step 2B, the claims recite limitations to the flying vehicles the invention communicates with, and not the invention itself. These limitations are interpreted as insignificant extra-solution activity, and do not amount to significantly more than a mental process.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about 1000’ " in claim 8 and 16 line 2 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is recommended to remove about from the claim to make the scope of the claimed defined to the flying vehicles flying under 1000 feet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 5-7, 9-10, 13-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gilboa-Amir et al (US 10553122; hereinafter referred to as Gilboa-Amir).
Regarding Claim 1, Gilboa-Amir teaches: A static obstruction detection and management method (see at least Fig. 8) comprising: 
in an Air Traffic Control (ATC) system  for any flying vehicles including any of passenger drones and Unmanned Aerial Vehicles (UAVs) (see at least central management system 226 communicating with UAVs 400 in col. 5 lines 62-65 and in Fig. 2), 
receiving monitored data from a plurality of flying vehicles (see at least Fig. 8 step 802 and “For example, an obstacle sensor (e.g., a camera, distance sensor, etc.) may be utilized for detecting obstacles in the flight path of the UAV…the UAV may send some or all of the local travel related data obtained by the sensors to a central management system 226, or to a data aggregator, etc” in col. 21 lines 30-50) related to static obstructions (see at least “for example, an obstacle sensor (e.g., an image sensor, distance sensor, etc.) may be utilized for determining the presence of an static obstructions); 
receiving external data from one or more external sources (see at least Fig. 8 step 804 and “other sources” in col. 21 line 51 to col. 22 line 3 interpreted as external sources, see also other sources including obstacle databases and data aggregators in col. 2 lines 29-43) related to the static obstructions (see at least “for example, obstacles that are sensed by the sensors of the UAV as being in the travel path of the UAV may be prioritized over general obstacles and terrain related data for the area that is received from a data aggregator” in col. 22 lines 10-15, the terrain related data is interpreted as external data related to static obstructions (terrain) and the data aggregator is interpreted as an external source) ; 
analyzing the monitored data and the external data (see at least step 806 in Fig. 8 and col. 22 lines 4-18) to populate and manage an obstruction database of the static obstructions (see at least “This detection may be utilized to update an obstruction database” in col. 7 lines 63-64); and 
transmitting obstruction instructions to the plurality of flying vehicles based on analyzing the obstruction database with their flight plan (see at least “After the analysis has been performed of the travel related data, a determination is made if the flight plan is to be updated” in col. 22 lines 19-22, see also rerouting flight around obstruction in col. 22 line 59 to col. 23 line 21 and Fig. 9 step 904 interpreted as transmitting obstruction instructions to flying vehicles).
Regarding Claim 9, Gilboa-Amir teaches: An air traffic control and monitoring system for static obstruction detection and management (see at least central management system 226 in Fig. 2), the system comprising: 
a network interface (see at least electronic device 206 in Fig. 2 ) and 
one or more processors communicatively coupled to one another (see at least remote computing resource(s) 210 in Fig. 2); and 
memory storing instructions (see at least memory 224 storing central management system 226 in Fig. 2) that, when executed, cause the one or more processors to: 
The instructions are interpreted to cause the processors to implement the method
of claim 1. This is taught by Gilboa-Amir (see Claim 1analysis).
Regarding Claim 17, Gilboa-Amir teaches A non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to perform steps of (see at least memory 224 storing central management system 226 in Fig. 2 and Fig. 6 and each process disclosed implemented by a non-transitory computer readable storage media in col. 17 lines 38-58 interpreted to include the process in Fig. 8): 
The instructions are interpreted to cause the processors to implement the method
of claim 1. This is taught by Gilboa-Amir (see Claim 1analysis).



Regarding Claim 2, Gilboa-Amir teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis), wherein the obstruction database (see at least obstruction database in col. 7 line 64) comprises a plurality of data structures each defining a no fly zone of location coordinates based on the analyzing (see at least “travel related data regarding obstacles may include GPS or other coordinates regarding the location of the obstacle, an identification of the obstacle (e.g., a particular building, bridge, construction crane, etc.), physical characteristics of the obstacle (e.g., height, width, etc.) and other relevant data regarding the obstacle. Depending on the size of the obstacle, different GPS coordinates may be utilized to indicate the perimeter and/or area of the obstacle (e.g., including the corners of a building, etc.).” in col. 8 lines 57-65 and “for example, travel related data that indicates a new obstacle 350 (e.g., a new construction crane) and/or a new or increased source of magnetic interference 352 (e.g., due to ore deposits, etc.) along the travel route 334 may make the travel route 336 preferable” in col. 9 lines 33-37). Note a no fly zone is interpreted as a zone that that the ATC system avoids in generating/updating the flying vehicle’s flight path. The coordinates disclosed by Gilboa-Amir in the travel related data for obstacles are used for this same purpose, and are interpreted as no fly zones. 
	Regarding Claim 10, it is interpreted as a system for implementing the method of Claim 2 and the method taught by Gilboa-Amir above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 2 analysis for rejection of the method).
Regarding Claim 18, it is interpreted as a NTCRM for implementing the method of Claim 2 and the method taught by Gilboa-Amir above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 2 analysis for rejection of the method).
	 
Regarding Claim 5, Gilboa-Amir teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis), wherein one of the monitored data and the external data is used to first detect an obstruction and enter the obstruction in the obstruction database (see at least second UAV collecting travel related data in col. 20 lines 35 to col. 21 line 3 interpreted as the monitored data) and the other of the monitored data and the external data is used to verify the obstruction in the obstruction database (see at least “In various implementations, other UAVs may periodically be sent to the location to collect additional travel related data regarding the location. For example, if the additional travel related data indicates that the obstacle is no longer there (e.g., has been moved, taken down, etc.), the additional travel related data may be used to further update the stored travel related data. In various implementations, such checks (e.g., to determine if an obstacle has been removed, etc.) may be performed over certain time increments” in col. 29 lines 55-62). Note the interpretation here is that the other UAVs are external sources other than the second UAV that collected the original monitored data checking to verify the obstacle is still there. 
Regarding Claim 13, it is interpreted as a system for implementing the method of Claim 5 and the method taught by Gilboa-Amir above is interpreted to be 

Regarding Claim 6, Gilboa-Amir teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis), further comprising: 
transmitting instructions to one or more flying vehicles to obtain additional information to populate and manage the obstruction database (see at least “other UAVs may periodically be sent to the location to collect additional travel related data regarding the location” in col. 29 lines 55-62).
Regarding Claim 14, it is interpreted as a system for implementing the method of Claim 6 and the method taught by Gilboa-Amir above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 6 analysis for rejection of the method).

Regarding Claim 7, Gilboa-Amir teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis), further comprising: 
managing one or more of emergency landing locations, recharging locations, and landing locations for the flying vehicles based on the obstruction database (see at least “For example, if the travel related data indicates that the UAV has flown into an area with unknown or undetected obstacles (e.g., in a construction area with cranes, new structures, etc.), it may be desirable to immediately land the UAV to avoid attempting to further navigate in the area” in col. 24 lines 35-40 interpreted as managing emergency landing locations based on the obstruction database; see also “As another example, if a .
Regarding Claim 15, it is interpreted as a system for implementing the method of Claim 7 and the method taught by Gilboa-Amir above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 7 analysis for rejection of the method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir in view of Ravenscroft et al (US 20120158280; hereinafter referred to as Ravenscroft).

Regarding Claim 3, Gilboa-Amir teaches the static obstruction detection and management method of claim 2 (see Claim 2 analysis). 
 wherein the data structures define one of a cylinder and a rectangle sized to cover an associated obstruction and with associated location coordinates (see at least obstacles modeled as a cylinder in par. 0121 and Fig. 7 and 3-D coordinates of obstacles in par. 0114 ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir to incorporate the teachings of Ravenscroft wherein obstacles are modeled as cylinders with associated 3-D coordinates. The motivation to incorporate the teachings of Ravenscroft would be to model the obstacle accurately with a suitable volumetric shape (see par. 0121). 
Regarding Claim 11, it is interpreted as a system for implementing the method of Claim 3 and the method taught by Gilboa-Amir and Ravenscroft above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 3 analysis for rejection of the method).
Regarding Claim 19, it is interpreted as a NTCRM for implementing the method of Claim 3 and the method taught by Gilboa-Amir and Ravenscroft above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 3 analysis for rejection of the method).

Regarding Claim 4, Gilboa-Amir teaches the static obstruction detection and management method of claim 2 (see Claim 2 analysis). Gilboa-Amir fails to explicitly teach the following, but Ravenscroft does teach wherein the data structures each comprise a time to remove parameter defining either a temporary or a permanent obstruction (see at least obstacle models for temporary flight restrictions having a fourth dimension for specific times of birth and/or times of death in par.. 0042-0043 and obstacle database 426 including 4-D obstacles in par. 0095, the fourth dimension is interpreted as a time to remove parameter).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir to incorporate the teachings of Ravenscroft wherein birth and death times are stored for temporary obstructions. The motivation to incorporate the teachings of Ravenscroft would be to restrict airspace only when necessary and avoid flight of UAVs that does not follow FAA rules (see par. 0044).
Regarding Claim 12, it is interpreted as a system for implementing the method of Claim 4 and the method taught by Gilboa-Amir and Ravenscroft above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 4 analysis for rejection of the method).
Regarding Claim 20, it is interpreted as a NTCRM for implementing the method of Claim 4 and the method taught by Gilboa-Amir and Ravenscroft above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 4 analysis for rejection of the method).

Claim 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilboa-Amir in view of Ganesh et al (US 20160068264; hereinafter referred to as Ganesh).
Regarding Claim 8, Gilboa-Amir teaches the static obstruction detection and management method of claim 1 (see Claim 1 analysis). 
	Gilboa-Amir fails to explicitly teach the drones flying below 1000 feet, but Ganesh does teach wherein the flying vehicles fly under about 1000' (see at least delivery drone flying at low altitudes below 400 feet in par. 0031) and the obstructions are based thereon (see at least drone detecting obstacles like tree branches above them when departing in par. 0066 interpreted as obstructions below 1000 feet).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Gilboa-Amir to incorporate the teachings of Ganesh wherein the drones fly below 400 feet. The motivation to incorporate the teachings of Ganesh would be to enable a drone to land while staying clear of any obstructions when delivering a package (see par. 0054).
Examiner notes that although the prior art teaches the limitation, the flying vehicles are not positively recited as this claim is directed to a static obstruction detection and management method. This limitation to the flying vehicles does not materially limit the scope of the method, and will be given no patentable weight. 
Regarding Claim 16, it is interpreted as a system for implementing the method of Claim 8 and the method taught by Gilboa-Amir and Ganesh above is interpreted to be implemented by memory storing instructions that cause one or more processors to perform the method (see Claim 8 analysis for rejection of the method).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruno et al (US 9734723) discloses a process/system to register and regulate UAV operations that plans UAV trajectories that go around airspace with temporary flight restrictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666